 Case 1:20-cv-00873-MN Document 10 Filed 08/28/20 Page 1 of 1 PageID #: 332



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

CORETEK LICENSING LLC,

                    Plaintiff,                   Civil Action No.: 1:20-cv-00873-MN

     v.
                                                 TRIAL BY JURY DEMANDED
MITEL NETWORKS, INC.,

                    Defendant.


              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Now comes Plaintiff Coretek Licensing LLC, by and through its counsel, and pursuant to

Fed. R. Civ. P. 41 (a)(1), hereby voluntarily dismisses all of the claims asserted against

Defendant Mitel Networks, Inc. in the within action, WITH PREJUDICE. Mitel Networks, Inc.

has not served an answer or a motion for summary judgment.

Dated: August 28, 2020                     Respectfully submitted,

Of counsel:                                CHONG LAW FIRM PA

Andrew S. Curfman (Pro hac vice)           /s/Jimmy Chong
SAND, SEBOLT & WERNOW CO., LPA             Jimmy Chong (#4839)
Aegis Tower – Suite 1100                   2961 Centerville Road, Suite 350
4940 Munson Street NW                      Wilmington, DE 19808
Canton, Ohio 44718                         Telephone: (302) 999-9480
Telephone: (330) 244-1174                  Facsimile: (877) 796-4627
Facsimile: (330) 244-1173                  Email: chong@chonglawfirm.com
Email: andrew.curfman@sswip.com
                                           ATTORNEYS FOR PLAINTIFF
